DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 10 is cancelled. 

Allowable Subject Matter
	
Claims 1 – 9, 11—23 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 1, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“reconstructing a water image and/or a fat image from the echo signals, wherein: contributions from water and fat to the echo signals are separated using a two-point Dixon technique in a first region of k-space and a single-point Dixon technique in a second region of k-space;
and the two-point Dixon technique and/or the single-point Dixon technique are applied without regularization”.

in combination with the rest of the limitations of the claim. 
b. With respect to claims 2 – 9, 17, the claims have been found allowable due to their dependencies on claim 1.
c. With respect to claim 11, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“subjecting the object to an imaging sequence, which comprises at least one excitation RF pulse and switched magnetic field gradients, wherein two echo 



signals, a first echo signal and a second echo signal, are generated at different echo times (TE1, TE2);
acquiring the echo signals from the object; and
reconstructing a water image and/or a fat image from the echo signals, wherein contributions from water and fat to the echo signals are separated using a two-point Dixon technique and/or a single-point Dixon technique, wherein the contributions from water and fat are assumed to be Hermitian in k-space in those k-space regions in which an inverse problem of the respective two-point or single-point Dixon technique is ill- conditioned”.

in combination with the rest of the limitations of the claim. 
d. With respect to claims 12 – 16, the claims have been found allowable due to their dependencies on claim 11.
e. With respect to claim 18, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“reconstruct a water image and/or a fat image from the echo signals, wherein: contributions from water and fat to the echo signals are separated using a two-point Dixon technique in a first region of k-space and a single-point Dixon technique in a second region of k-space;
and the two-point Dixon technique and/or the single-point Dixon technique are applied without regularization”.

in combination with the rest of the limitations of the claim. 
f. With respect to claims 19 – 23, the claims have been found allowable due to their dependencies on claim 18.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should 


preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852